Title: To James Madison from Parke Street, 10 July 1814
From: Street, Parke
To: Madison, James


        
          Sir
          Hanover 10th. July 1814
        
        It appears that the acknowledgement you was so obliging to make on the Subpa. in the suit in the Superior Court of Chancery for the Richmond District, Brown & Others v. Madison & others, has no effect as it respects your Lady, you having acknowledged without mentioning as to her, & of Course it is only as to yourself: And it being by your intermarriage with her, that it became necessary to make you a party; It is therefore essestial [sic], that the service of the process be acknowledged as to her. You will be so good as to do this on the inclosed; And return it by post.
        I am truly sorry Sir, that I am Compelled to be thus troublesome to you on a Subject in which I concieve you have no real interest; But the forms of law are imperetive, and will be Complied with. I am with great Respect Sir, yr. mo. Obedt.
        
          P. Street
          Direct—To Parke Street—  <fr> Hanover Town
        
      